Exhibit 10.1

 

Execution Version

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT

 

By and Among

 

SOUTHCROSS ENERGY LLC

 

SOUTHCROSS ENERGY PARTNERS GP, LLC

 

SOUTHCROSS ENERGY PARTNERS, L.P.

 

AND

 

SOUTHCROSS ENERGY OPERATING, LLC

 

Dated as of November 7, 2012

 

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement, dated as of November 7,
2012 (this “Agreement”), is by and among Southcross Energy Partners, L.P., a
Delaware limited partnership (the “Partnership”), Southcross Energy Partners GP,
LLC, a Delaware limited liability company (the “General Partner”), Southcross
Energy LLC, a Delaware limited liability company (“Holdings”), and Southcross
Energy Operating, LLC, a Delaware limited liability company (“OLLC”).  The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”  Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.

 

RECITALS

 

WHEREAS, the General Partner and Holdings have formed the Partnership, pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.                                      Holdings formed the General Partner
under the terms of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”) and contributed to the General Partner $1,000 in exchange for all of the
limited liability company interests in the General Partner.

 

2.                                      The General Partner and Holdings formed
the Partnership under the terms of the Delaware LP Act and contributed $20 and
$980 to the Partnership, respectively, in exchange for a 2.0% general partner
interest and a 98.0% limited partner interest, respectively, in the Partnership.

 

3.                                      Holdings formed OLLC under the terms of
the Delaware LLC Act and contributed to OLLC $1,000 in exchange for all of the
limited liability company interests in OLLC.

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
herein:

 

1.                                      Holdings will convey its 100% limited
liability company interest in both Southcross Energy GP LLC, a Delaware limited
liability company (“Southcross GP”), and Southcross Energy LP LLC, a Delaware
limited liability company (“Southcross LP”), to OLLC as a capital contribution.

 

2.                                      Holdings will convey 2.0% of its limited
liability company interest in OLLC to the General Partner as a capital
contribution with a value equal to 2.0% of the equity value of the Partnership
(the “GP Contribution Interest”).

 

1

--------------------------------------------------------------------------------


 

3.                                      The General Partner will convey the GP
Contribution Interest to the Partnership as a capital contribution in exchange
for (i) 498,518 general partner units in the Partnership representing a
continuation of its 2.0% general partner interest in the Partnership and (ii)
the Incentive Distribution Rights in the Partnership.

 

4.                                      Holdings will contribute its remaining
interest in OLLC (the “LP Contribution Interest”) to the Partnership in exchange
for (i) 3,213,713 Common Units representing a 12.9% limited partner interest in
the Partnership, (ii) 12,213,713 Subordinated Units representing a 49.0% limited
partner interest in the Partnership, (iii) the Partnership’s assumption of
Holdings’ debt outstanding and other obligations under the Credit Agreement (the
“Existing Debt”), (iv) the right to receive $38.5 million in cash, a portion of
which will be used to reimburse Holdings for certain capital expenditures made
with respect to the contributed assets (“Holdings Equity Distribution”) and (v)
the right to receive a distribution of $7.5 million in cash (which the
Partnership will source to new debt incurred pursuant to the Second A&R Credit
Agreement) (“Holdings Debt Distribution”).

 

5.                                      The Partnership will redeem the initial
limited partner interests of Holdings and will refund Holdings’ initial
contribution of $980, as well as any interest or other profit that may have
resulted from the investment or other use of such initial capital contribution
to Holdings, in proportion to such initial contribution.

 

6.                                      The agreements of limited partnership
and the limited liability company agreements of certain of the aforementioned
entities will be amended and restated to the extent necessary to reflect the
applicable matters set forth above and contained in this Agreement.

 

WHEREAS, the members or partners of the Parties have taken all partnership and
limited liability company action, as the case may be, required to approve the
transactions contemplated by this Agreement.

 

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $180.0 million in cash, less the amount of
$11.25 million payable to the Underwriters after taking into account the
Underwriters’ discount of 6.25% and the Structuring Fee payable to Citigroup
Global Markets Inc. and Wells Fargo Securities, LLC, 9,000,000 Common Units
(representing a 36.1% limited partner interest in the Partnership).

 

WHEREAS, at the Effective Time, the Partnership will (i) pay the Structuring Fee
to Citigroup Global Markets Inc. and Wells Fargo Securities, LLC, (ii) pay the
transaction expenses, estimated to be approximately $4.5 million, (iii) repay
$125.0 million of the Existing Debt and (iv) pay the Holdings Equity
Distribution to Holdings.

 

WHEREAS, at the Effective Time, the Partnership will (i) enter into the Second
A&R Credit Agreement, (ii) borrow $150.0 million ($147.5 million net of
financing fees) from lenders pursuant to the Second A&R Credit Agreement (the
“New Debt”), (iii) pay the Holdings Debt Distribution to Holdings and (iv) repay
the remaining $140.0 million of Existing Debt.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of June 10, 2011 among Holdings, as borrower, Wells Fargo Bank, N.A.,
as Administrative Agent, BVA Compass and Suntrust Bank, as Co-Syndication
Agents, Citibank, N.A. and U.S. Bank National Association, as Co-Documentation
Agents, and the lenders party thereto, as amended, supplemented or otherwise
modified from time to time prior to the date hereof.

 

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

 

“Delaware LP Act” has the meaning assigned to such term in the recitals.

 

“Effective Time” means immediately prior to the closing of the initial public
offering pursuant to the Underwriting Agreement.

 

“Existing Debt” has the meaning assigned to such term in the recitals.

 

“General Partner” has the meaning assigned to such term in the preamble.

 

“GP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“Holdings” has the meaning assigned to such term in the preamble.

 

“Holdings Debt Distribution” has the meaning assigned to such term in the
recitals.

 

“Holdings Equity Distribution” has the meaning assigned to such term in the
recitals.

 

“LP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

3

--------------------------------------------------------------------------------


 

“New Debt” has the meaning assigned to such term in the recitals.

 

“OLLC” has the meaning assigned to such term in the preamble.

 

“OLLC Agreement” has the meaning set forth in Section 2.2.

 

“OLLC GP Contribution” has the meaning set forth in Section 2.2.

 

“OLLC LP Contribution” has the meaning set forth in Section 2.4.

 

“OLLC Partnership Contribution” has the meaning set forth in Section 2.3.

 

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

 

“Party” and “Parties” has the meaning assigned to such term in the preamble.

 

“Partnership” has the meaning assigned to such term in the preamble.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Southcross Energy Partners, L.P. dated as of November 7,
2012.

 

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-180841), as amended and effective at the
Effective Time.

 

“Second A&R Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of November 7, 2012, among the Partnership, as
borrower, Wells Fargo Bank, N.A., as Administrative Agent, and the lenders party
thereto.

 

“Southcross Contribution” has the meaning set forth in Section 2.1.

 

“Southcross GP” has the meaning assigned to such term in the recitals.

 

“Southcross GP Agreement” has the meaning set forth in Section 2.1.

 

“Southcross LP Agreement” has the meaning set forth in Section 2.1.

 

“Southcross LP” has the meaning assigned to such term in the recitals.

 

“Structuring Fee” means a fee for certain advisory services equal to 0.40% of
the gross proceeds of the sale of Common Units pursuant to the Underwriting
Agreement, including pursuant to any exercise of the Over-Allotment Option.

 

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

 

4

--------------------------------------------------------------------------------


 

“Underwriters” means those underwriters listed on Schedule I to the Underwriting
Agreement.

 

“Underwriting Agreement” means that certain Underwriting Agreement by and among
Citigroup Global Markets Inc., Wells Fargo Securities, LLC, Barclays Capital
Inc. and J.P. Morgan Securities LLC, as representatives of the Underwriters, the
General Partner, the Partnership and OLLC dated as of November 1, 2012.

 

ARTICLE II
CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

 

The following shall be completed immediately following the Effective Time in the
order set forth herein:

 

Section 2.1            Contribution by Holdings of its 100% Limited Liability
Company Interest in Southcross GP and Southcross LP to OLLC.  Holdings hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to OLLC, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to its 100% limited liability
company interest in each of Southcross GP and Southcross LP as a capital
contribution, and OLLC hereby accepts the 100% limited liability company
interest in both Southcross GP and Southcross LP (the “Southcross
Contribution”). Notwithstanding anything in the Limited Liability Company
Agreement of Southcross GP, dated as of June 12, 2009 (the “Southcross GP
Agreement”) or the Limited Liability Company Agreement of Southcross LP, dated
as of June 12, 2009 (the “Southcross LP Agreement”) to the contrary, as
applicable, pursuant to the Southcross Contribution, (i) OLLC is hereby admitted
as a member of each of Southcross GP and Southcross LP and agrees that it is
bound by the Southcross GP Agreement, and the Southcross LP Agreement, as the
sole member of each of Southcross GP and Southcross LP, respectively, (ii)
Holdings hereby ceases to be a member of each of Southcross GP and Southcross LP
immediately following OLLC’s admission to each as described in (i), and (iii)
both Southcross GP and Southcross LP hereby continue without dissolution with
OLLC as sole member of each.

 

Section 2.2            Conveyance by Holdings of the GP Contribution Interest to
the General Partner.  Holdings hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the General Partner, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the GP Contribution Interest as a capital contribution,
and the General Partner hereby accepts the GP Contribution Interest (the “OLLC
GP Contribution”).  Notwithstanding anything in the Amended and Restated Limited
Liability Company Agreement of OLLC, dated as of August 15, 2012 (the “OLLC
Agreement”), to the contrary, pursuant to the OLLC GP Contribution, (i) the
General Partner is hereby admitted to OLLC as a member of OLLC and agrees that
it is bound by the OLLC Agreement, as a member of OLLC, and (ii) OLLC hereby
continues without dissolution.

 

Section 2.3            Conveyance by the General Partner of the GP Contribution
Interest to the Partnership.  The General Partner hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the GP Contribution Interest as a
capital

 

5

--------------------------------------------------------------------------------


 

contribution in exchange for (i) 498,518 general partner units representing a
continuation of its 2.0% general partner interest in the Partnership and (ii)
the issuance of the Incentive Distribution Rights, and the Partnership hereby
accepts such GP Contribution Interest as a contribution to the capital of the
Partnership (the “OLLC Partnership Contribution”). Notwithstanding anything in
the OLLC Agreement to the contrary, pursuant to the OLLC Partnership
Contribution (i) the Partnership is hereby admitted to OLLC as a member of OLLC
and agrees that it is bound by the OLLC Agreement as a member of OLLC, (ii) the
General Partner hereby ceases to be a member of OLLC immediately following the
Partnership’s admission as described in (i), and (iii) OLLC hereby continues
without dissolution.

 

Section 2.4            Contribution by Holdings of the LP Contribution Interest
to the Partnership and Assumption of Existing Debt by the Partnership.  Holdings
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the Partnership, its successors and its assigns, for its and their
own use forever, all right, title and interest in and to the LP Contribution
Interest, as a capital contribution, in exchange for (i) 3,213,713 Common Units
representing a 12.9% limited partner interest in the Partnership, (ii)
12,213,713 Subordinated Units representing a 49.0% limited partner interest in
the Partnership, (iii) the assumption of the Existing Debt by the Partnership,
(iv) the right to receive the Holdings Equity Distribution, a portion of which
will be used to reimburse Holdings for certain capital expenditures it incurred
with respect to the assets of Southcross GP and Southcross LP pursuant to
Treasury Regulation Section 1.70-74(d) and (v) the right to receive the Holdings
Debt Distribution.  The Partnership hereby (A) accepts such LP Contribution
Interest as a contribution to the capital of the Partnership, (B) assumes the
Existing Debt as a primary obligation and liability of the Partnership and (C)
undertakes to pay a cash distribution to Holdings as contemplated in clause (v)
of this Section 2.4 (the “OLLC LP Contribution”). Notwithstanding anything in
the OLLC Agreement to the contrary, pursuant to the OLLC LP Contribution (i)
Holdings hereby ceases to be a member of OLLC and (ii) OLLC hereby continues
without dissolution with the Partnership as the sole member of OLLC.

 

Section 2.5            Underwriters’ Cash Contribution.  The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to the Partnership of approximately $180,000,000 in cash
($168,030,000 net to the Partnership after deducting the underwriting discounts
and commissions of $11,250,000 and the Structuring Fee payable to Citigroup
Global Markets Inc. and Wells Fargo Securities, LLC) in exchange for the
issuance by the Partnership to the Underwriters of 9,000,000 Common Units,
representing a 36.1% limited partner interest in the Partnership.

 

Section 2.6            Payment of the Structuring Fee.  The Partnership agrees
to pay Citigroup Global Markets Inc. and Wells Fargo Securities, LLC the
applicable Structuring Fee.

 

Section 2.7            Payment of Transaction Costs.  The Parties acknowledge
the payment by the Partnership of transaction expenses in the amount of
approximately $4,500,000.

 

Section 2.8            Payment of Holdings Equity Distribution. The Partnership
hereby pays the Holdings Equity Distribution to Holdings.

 

6

--------------------------------------------------------------------------------


 

Section 2.9            Repayment of Existing Debt by the Partnership. The
Parties acknowledge the repayment of $265.0 million of the Existing Debt by the
Partnership with (i) a portion of the proceeds described in Section 2.5 and (ii)
the New Debt.

 

Section 2.10         Payment of Holdings Debt Distribution. The Partnership
hereby pays the Holdings Debt Distribution to Holdings with the New Debt.

 

Section 2.11         Redemption of Holdings’ Initial Limited Partner Interests. 
For and in consideration of the payment by the Partnership of $980 to Holdings
as a refund of their initial capital contribution to the Partnership, along with
98.0% of any interest or profit that resulted from the investment or other use
of such capital contribution, the Partnership hereby redeems all of the initial
limited partner interests of Holdings.

 

ARTICLE III
ADDITIONAL TRANSACTIONS

 

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,350,000 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and commissions and applicable Structuring Fee, and the
Partnership shall use the net proceeds from that exercise to redeem from
Holdings the number of Common Units issued upon such exercise.

 

ARTICLE IV
FURTHER ASSURANCES

 

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

 

ARTICLE V
EFFECTIVE TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article
VI, without further action by any Party hereto.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1            Order of Completion of Transactions.  The transactions
provided for in Article II and Article III of this Agreement shall be completed
immediately following the Effective Time in the following order:  first, the
transactions provided for in Article II shall be completed in the order set
forth therein; and second, following the completion of the transactions provided
for in Article II, the transactions provided for in Article III, if they occur,
shall be completed.

 

Section 6.2            Headings; References; Interpretation.  All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including, without limitation, all Schedules and Exhibits attached hereto, and
not to any particular provision of this Agreement.  All references herein to
Articles, Sections, Schedules and Exhibits shall, unless the context requires a
different construction, be deemed to be references to the Articles and Sections
of this Agreement and the Schedules and Exhibits attached hereto, and all such
Schedules and Exhibits attached hereto are hereby incorporated herein and made a
part hereof for all purposes.  All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender shall include all other
genders, and the singular shall include the plural and vice versa.  The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

Section 6.3            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 6.4            No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

Section 6.5            Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatory Parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 6.6            Choice of Law.  This Agreement shall be subject to and
governed by the laws of the state of Delaware.  Each Party hereby submits to the
jurisdiction of the state and federal courts in the state of Texas and to venue
in the state and federal courts in Dallas County, Texas.

 

8

--------------------------------------------------------------------------------


 

Section 6.7            Severability.  If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement.  Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

Section 6.8            Amendment or Modification.  This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties. 
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.

 

Section 6.9            Integration.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to the subject matter of this
Agreement and such instruments.  This Agreement and such instruments contain the
entire understanding of the Parties with respect to the subject matter hereof
and thereof.  No understanding, representation, promise or agreement, whether
oral or written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

 

Section 6.10         Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

 

SOUTHCROSS ENERGY LLC

 

 

 

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

 

Name:

David W. Biegler

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SOUTHCROSS ENERGY PARTNERS GP, LLC

 

 

 

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

 

Name:

David W. Biegler

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

SOUTHCROSS ENERGY PARTNERS, L.P.

 

 

 

 

By:

SOUTHCROSS ENERGY PARTNERS GP, LLC

 

 

its general partner

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

 

Name:

David W. Biegler

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

SOUTHCROSS ENERGY OPERATING, LLC

 

 

 

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

 

Name:

David W. Biegler

 

 

 

Title:

President and Chief Executive Officer

 

Signature Page to Contribution, Conveyance and Assumption Agreement

 

--------------------------------------------------------------------------------